                             Case 2:19-cv-11189-NGE-APP ECF No. 1 filed 04/24/19               PageID.1     Page 1 of 7



                                                          US DISTRICT COURT
                                                 FOR THE EASTERN DISTRICT OF MICHIGAN

                            SEAN ANTHONY YANNOTTI, on behalf
                            of himself and a class of all others                        Case No.: 19-cv-11189
                            similarly situated as described,                          Honorable ______________
                                    Plaintiffs,
                                                                                           COMPLAINT
                                   v.                                                    JURY DEMANDED

                            CITY OF ANN ARBOR and                                         CLASS ACTION
                            CITY OF ANN ARBOR DOWNTOWN
                            DEVELOPMENT ASSOCIATION,
                                  Defendants
                                                                         /

                            OUTSIDE LEGAL COUNSEL PLC                            MATTHEW E. GRONDA (P73693)
OUTSIDE LEGAL COUNSEL PLC




                            PHILIP L. ELLISON (P74117)                           Co-Counsel for Plaintiffs
                            Co-Counsel for Plaintiffs                            PO Box 70
     www.olcplc.com




                            PO Box 107                                           St Charles, MI 48655
                            Hemlock, MI 48626                                    (989) 249-0350
                            (989) 642-0055                                       matthewgronda@gmail.com
                            pellison@olcplc.com


                                                          CLASS ACTION COMPLAINT

                                                                 INTRODUCTION

                                   1.     During the relevant period, parking enforcement officer(s) of the City of Ann

                            Arbor (City) and its Downtown Develop Authority (DDA) regularly marked (i.e. vandalized)

                            parked vehicles within the City’s territorial limits to obtain information a vehicle is parked

                            on a street or public area to ultimately issue a government sanction in form of a municipal

                            ticket and increasing from there. No law allows this local government or its parking

                            enforcement officials to place anything—a mark or otherwise—on a private vehicle.

                            Placing such on a private vehicle is the physical occupation of private property for the

                            purpose of obtaining information, and is, under United States v Jones and Taylor v City

                            of Saginaw, an unconstitutional act when done without a warrant.



                                                                             1
                             Case 2:19-cv-11189-NGE-APP ECF No. 1 filed 04/24/19            PageID.2     Page 2 of 7



                                                                    PARTIES

                                  2.     Plaintiff SEAN ANTHONY YANNOTTI has received at least one parking

                            ticket via the use of marking ‘chalk’ being placed on his vehicle by a parking enforcement

                            officer without permission or authority, or the existence of any exigent circumstances.

                                  3.     Defendant CITY OF ANN ARBOR is a municipal corporation formed under

                            the laws of the State of Michigan.

                                  4.     Defendant CITY OF ANN ARBOR DOWNTOWN DEVELOPMENT

                            AUTHORITY is a municipal entity formed under the laws of the State of Michigan and the

                            ordinances/authority of the CITY OF ANN ARBOR.
OUTSIDE LEGAL COUNSEL PLC




                                                                 JURISDICTION
     www.olcplc.com




                                  5.     This is a civil action brought pursuant to 42 U.S.C. § 1983 seeking injunctive

                            and declaratory relief together with monetary damages against Defendant CITY OF ANN

                            ARBOR and Defendant CITY OF ANN ARBOR DOWNTOWN DEVELOPMENT

                            AUTHORITY for violations of the Fourth Amendment of the United States Constitution.

                                  6.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331, which authorizes

                            federal courts to decide cases concerning federal questions; 28 U.S.C. § 1343, which

                            authorizes federal courts to hear civil rights cases; and 28 U.S.C. § 2201, which

                            authorizes declaratory judgments via the Declaratory Judgment Act.

                                  7.     Venue is proper in this Court as Defendants conduct their business in the

                            Eastern District of Michigan.

                                                            GENERAL ALLEGATIONS

                                  8.     Plaintiff SEAN ANTHONY YANNOTTI owns a 2017 Chevrolet Sonic that is

                            registered with Michigan license plate number MI-EAY8454.




                                                                        2
                             Case 2:19-cv-11189-NGE-APP ECF No. 1 filed 04/24/19               PageID.3     Page 3 of 7



                                   9.       On April 6, 2019, Plaintiff SEAN ANTHONY YANNOTTI was issued a

                            municipal parking ticket numbered as 4100039898

                                   10.      A copy of the ticket is attached as Exhibit A.

                                   11.      The parking ticket was issued by the officer responsible for issuing parking

                            tickets for Defendant CITY OF ANN ARBOR and/or Defendant CITY OF ANN ARBOR

                            DOWNTOWN DEVELOPMENT AUTHORITY.

                                   12.      The ticket denotes that the tires of the 2017 Chevy Sonic were marked with

                            a chalk-like substance on one of the vehicles’ four tires to surreptitiously obtain

                            information to justify the issuance of a parking ticket at the 600 Block of “William East.”
OUTSIDE LEGAL COUNSEL PLC




                                   13.      On information and belief, parking enforcement officials from Defendant
     www.olcplc.com




                            CITY OF ANN ARBOR and/or Defendant CITY OF ANN ARBOR DOWNTOWN

                            DEVELOPMENT AUTHORITY regularly and systematically use the placement of a chalk-

                            like substance on one of the vehicles’ four tires to surreptitiously obtain information to

                            justify the issuance of numerous parking tickets throughout the territorial limits of the City

                            of Ann Arbor.

                                   14.      It is the official custom and practice of Defendant CITY OF ANN ARBOR

                            and/or Defendant CITY OF ANN ARBOR DOWNTOWN DEVELOPMENT AUTHORITY

                            for its parking enforcement officials use this methodology of placing a chalk mark on one

                            of the four tires of vehicles to obtain information to justify the issuance of parking tickets

                            throughout the territorial limits of the City of Ann Arbor.

                                   15.      Defendants have operated in violation of the Fourth Amendment, U.S. v.

                            Jones, and undertake ongoing conduct that is completely indifferent of the federal right to

                            be free from violations of the Fourth Amendment to the United States Constitution.




                                                                          3
                             Case 2:19-cv-11189-NGE-APP ECF No. 1 filed 04/24/19               PageID.4    Page 4 of 7



                                                             CLASS ALLEGATIONS

                                   16.    This action is brought by the Plaintiff SEAN ANTHONY YANNOTTI

                            individually and on behalf of individuals during the relevant statutorily-limited time period

                            who were subject to the unconstitutional methodology of the placement of a chalk mark

                            on one of the four tires of vehicles to obtain information to justify the issuance of

                            thousands of parking tickets through the territorial limits of the City of Ann Arbor.

                                   17.    The number of injured individuals who have been constitutionally injured is

                            sufficiently numerous to make class action status the most practical method to secure

                            redress for injuries sustained and class wide equitable relief.
OUTSIDE LEGAL COUNSEL PLC




                                   18.    There are clear questions of law and fact raised by Plaintiff SEAN
     www.olcplc.com




                            ANTHONY YANNOTTI’s claim common to, and typical of, those raised by the Class she

                            seeks to represent.

                                   19.    The violations of law and resulting harms alleged by Plaintiff SEAN

                            ANTHONY YANNOTTI are typical of the legal violations and harms suffered by all Class

                            members.

                                   20.    Plaintiff SEAN ANTHONY YANNOTTI, as Class representative, will fairly

                            and adequately protect the interests of the Class members and will vigorously prosecute

                            the suit on behalf of the Class; and is represented by sufficiently experienced counsel.

                                   21.    The maintenance of the action as a class action will be superior to other

                            available methods of adjudication and will promote the convenient administration of

                            justice, preventing possible inconsistent or varying adjudications with respect to individual

                            members of the Class and/or one or more of the Defendants.




                                                                          4
                             Case 2:19-cv-11189-NGE-APP ECF No. 1 filed 04/24/19              PageID.5     Page 5 of 7



                                   22.     Defendants have acted, failed to act, and/or are continuing to act on

                            grounds generally applicable to all members of the Class, necessitating declaratory and

                            injunctive relief for the Class.

                                                                  COUNT I
                                                       FOURTH AMENDMENT VIOLATION
                                                              42 U.S.C. § 1983

                                   23.     In 2012, the United States Supreme Court pronounced in U.S. v. Jones that

                            the when, without a warrant, the government has “physically occupied private property

                            for the purpose of obtaining information” when it “trespassorily inserted the information-

                            gathering device” onto a vehicle, said actions violated the Fourth Amendment.
OUTSIDE LEGAL COUNSEL PLC




                                   24.     Under U.S. v. Jones, when the government physically occupies private
     www.olcplc.com




                            property for the purpose of obtaining information, it is a search within the meaning of the

                            Fourth Amendment requiring the issuance of a search warrant pursuant to law.

                                   25.     This legal obligation was made abundantly and sufficiently clear by the

                            United States Supreme Court in U.S. v. Jones.

                                   26.     The decision of U.S. v. Jones provides the contours of a federally-protected

                            right that is sufficiently clear so that that every reasonable official and entity, including

                            Defendant CITY OF ANN ARBOR and/or Defendant CITY OF ANN ARBOR

                            DOWNTOWN DEVELOPMENT AUTHORITY, would have understood that right as being

                            established, at the latest, in 2012 and long before any tickets in dispute in this case were

                            issued.

                                   27.     The present case involves governmental entities and their actors/agents

                            engaging in more than naked-eye surveillance of private property.

                                   28.     The surreptitious placement of chalk marks on private vehicles (without a

                            valid warrant, consent of the owners, or exigent circumstances) undertaken to physically


                                                                         5
                             Case 2:19-cv-11189-NGE-APP ECF No. 1 filed 04/24/19              PageID.6     Page 6 of 7



                            place a device on private property to gather information as well as conducting non-overt

                            surveillance on the movement or non-movements of vehicles violates the Fourth

                            Amendment to the United States Constitution.

                                   29.      The placement of chalk-like marks on private vehicles (without a valid

                            warrant, consent of the owners, or exigent circumstances) undertaken to physically place

                            an apparatus on private property to gather information as well as conducting surveillance

                            on the movement or non-movements of vehicles is a policy, custom, and/or practice of

                            Defendant CITY OF ANN ARBOR and/or Defendant CITY OF ANN ARBOR

                            DOWNTOWN DEVELOPMENT AUTHORITY sufficient to impose damages and other
OUTSIDE LEGAL COUNSEL PLC




                            relief pursuant to Monell v. New York City Department of Social Services and its progeny.
     www.olcplc.com




                                   30.      Plaintiff SEAN ANTHONY YANNOTTI and Class members have

                            experienced constitutional and monetary harm by the unconstitutional processes and

                            procedures undertaken by a policy, custom, and/or practice of Defendants.

                                   31.      The conduct of Defendants was reckless and undertaken with complete

                            indifference to Plaintiff SEAN ANTHONY YANNOTTI’s and the Class members’ federal

                            rights to be free from violations of the Fourth Amendment to the United States

                            Constitution.

                                                              RELIEF REQUESTED

                                   32.      WHEREFORE, Plaintiff SEAN ANTHONY YANNOTTI, on his behalf and on

                            behalf of all defined Class members, respectfully requests this Court to—

                                            a.    Enter an order certifying this case as a Class Action;

                                            b.    Enter an order, pursuant to the Declaratory Judgment Act, declaring

                                                  the conduct of Defendants as being unconstitutional;




                                                                         6
                            Case 2:19-cv-11189-NGE-APP ECF No. 1 filed 04/24/19              PageID.7   Page 7 of 7



                                        c.     Enter an order for injunctive relief to halt the illegal processes and

                                               procedures of Defendants in violation of the Fourth Amendment to

                                               the United States Constitution;

                                        d.     Enter an order for damages in the amount of full refunds, with

                                               interest, of all fines obtained by Defendants from members of the

                                               Class by its illegal actions;

                                        e.     Enter an order for an award of punitive damages;

                                        f.     Enter an order for an award of actual reasonable attorney fees and

                                               litigation expenses pursuant to 42 U.S.C. § 1988, Fed. R. Civ. P.
OUTSIDE LEGAL COUNSEL PLC




                                               23(h), and all other applicable laws, rules, or statutes; and
     www.olcplc.com




                                        g.     Enter an order for all such other relief the court deems equitable.

                                                               JURY DEMAND

                                 33.    For all triable issues, a jury is hereby demanded.

                            Date: April 24, 2019                        RESPECTFULLY SUBMITTED:

                                                                        /s/ Philip L. Ellison
                                                                        OUTSIDE LEGAL COUNSEL PLC
                                                                        BY PHILIP L. ELLISON (P74117)
                                                                        Co-Counsel for Plaintiff
                                                                        PO Box 107 · Hemlock, MI 48626
                                                                        (989) 642-0055
                                                                        pellison@olcplc.com

                                                                        MATTHEW E. GRONDA (P73693)
                                                                        Co-Counsel for Plaintiff
                                                                        PO Box 70
                                                                        St Charles, MI 48655
                                                                        (989) 249-0350
                                                                        matthewgronda@gmail.com




                                                                        7
